DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive. 
On page 5-9 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees, referring to the rejection below regarding amended claims.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 is objected to since it claims that the stent frame includes a base in addition to stent posts extending upwardly from the base.  The drawings show the stent posts (e.g. fig 13 item 122) as being a part of the base (e.g. fig 13 item 120). The claim has the elements listed separately, but the figures clearly show the posts as being a part of the base. For the purposes of examination the Examiner will interpret the claims as the drawing indicates, with the base and posts being integral with one another as the same structure, but Applicant should clarify/correct the claims.  
Claim 18 is objected to for depending from claim 1, when it appears the claim should remain dependent on claim 11.
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 20100185277 A1) hereinafter known as Braido ‘277 in view of Braido et al. (US 20100168839 A1) hereinafter known as Braido ‘839 further in view of Conklin (US 20120078357 A1).
Regarding claim 1 Braido ’277 discloses a prosthetic heart valve (abstract) comprising:
a stent frame (Figure 1a item 10) comprising a first upper frame portion (Annotated Figure 1a), a base [with] at least two stent posts extending upwardly (Annotated Figure 1a; including posts 20a-c), and stent frame extensions, (Annotated Figure 1a),
wherein the first upper frame portion has a shape that is substantially similar to an upper edge of the base (Figure 1a),
wherein the first upper frame portion, base, and at least two stent posts each have an inner surface and an outer surface (the outer surface is understood to be on the outer circumference of the valve; the inner surface is understood to be located within the lumen of the valve);
a continuous sheet of leaflet material (Figure 3b item 70/80; the material is made of polymer or pericardial tissue ([0115]-[0116] which is considered to be a leaflet material since polymers are common materials of prosthetic leaflets (see Applicant’s specification [012])) positioned on the outer surface and inner surface (Figure 15a; [0132] the inner/outer layers 70/80 are continuous and Figure 15a shows the fold occurring at the top of the stent cells; ([0124] buffer material can be either a single piece or made from three single sections), comprising: 
but is silent with regards to the leaflet material weaving through the stent frame between the upper frame portion and base,
so that the sheet of leaflet material is tucked under the first upper frame portion and the base so that the leaflet material wraps around the stent frame extensions,
the base being connected to the first upper frame portion by the at least two stent posts, and 
the first upper frame portion connects to the at least two stent posts only at each of top points of the at least two stent posts by the stent frame extensions.
However, regarding claim 1, Braido ‘839 teaches a heart valve which includes:
a stent frame (Figure 6 item 200) comprising a first upper frame portion (Figure 6 item 230b), 
a base (Figure 6 item 230b), and at least two stent posts extending upwardly from the base to connect the first upper frame portion to the base, wrapping around the frame extensions (Figure 6 item 232; the material avoids/goes around the extensions from the inner to outer), and 
at least one sheet of material (Figure 6 item 300) weaving through the stent frame between the upper frame portion and the base (Figure 6; [0074]-[0075] the material 300 is attached below member 230b. The Examiner notes “weave” is defined as “to direct (something, such as the body) in a winding or zigzag course especially to avoid obstacles” and “winding” is defined as “a curved or sinuous course, line, or progress”. Since the material is directed in a curved course to avoid the obstacle of the stent element 230a and 230b this is considered a weave.), 
wherein the at least one sheet of material is tucked under the first upper frame portion between the first upper frame portion and the base (the buffer material and leaflet material are connected to one another; [0113] the leaflets comprise the same material as the buffer material, indicating that elements 60 and 70 of Braido ‘277 are actually the same material or the “leaflet material” of the instant invention and after direct attachment to the buffer material they comprise at least one sheet of material which extends both outside and woven to the inside).
Braido ‘277 and Braido ‘839 are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Braido ‘277 by having the buffer material weave through the stent frame such as is taught by Bradio ‘839 since the distinct elements 230a and 230b (which notably, are also depicted in Braido ‘277) provide the stent with increased flexibility, uninterrupted ability to suture materials (such as leaflets), easily polish edges, and reduce stress from suturing (Braido ‘839 [0066]).

    PNG
    media_image1.png
    764
    821
    media_image1.png
    Greyscale

Further, regarding claim 1 Conklin teaches a heart valve in which a frame upper portion (Figure 7 item 514) is connected to a base (Figure 7 item 502) by at least two stent posts (Figure 7 items 516), and the first upper frame portion connects to the at least two stent posts only at each of top points of the at least two stent posts (Figure 7) by extensions (Figure 7 item 508).
Braido ‘277 and Conklin are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Braido ‘277 Braido ‘839 Combination so that the stent extensions are located at commissure stent posts as opposed to at the bottom of the leaflet/stent juncture such as is taught by Conklin since this is a simple alternative arrangement of features understood to be equivalent in the art. See for example Conklin Figure 17 who shows the Bradio ‘277 configuration of extensions (Fig 17 item 1758) connecting the upper portion (1704) and base (1702).
Regarding claim 2 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Braido ’277 further discloses the leaflet material is disposed on the outer surface of the base (Figure 15a) and of the at least two stent posts ([0072] the entirety of component 10 is understood to include the stent posts). 
Regarding claim 3 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the sheet of leaflet material is disposed on the inner surface of the base (see Figures 6 and 15a; [0132]) and of the at least two stent posts ([0072] the stent posts are understood to be a part of component 10 which is “completely” covered in layers of material). 
Regarding claim 11 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the continuous sheet comprises an upper portion (Figure 8 items 72; everything over element 74 is understood to comprise the upper portion) having at least two extensions extending upwardly therefrom (Figure 8 items 71),
but is silent with regards to the extensions being arch shaped.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the extensions of the Bradio ‘277 Bradio ‘839 Combination so that they are arch shaped as opposed to square shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Bradio ‘277.
Regarding claim 13 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the leaflet material comprises a polymer ([0115]).
Regarding claim 14 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 13 substantially as is claimed,
wherein Bradio ‘839 further teaches the covering/buffer “leaflet” material is made of a polymer comprising PET or PTFE ([0076]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the Combination so that it comprises PET or PTFE since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 18 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim [11?] substantially as is claimed,
but is silent with regards to the height of the arches, and the ratio of the height of the arches to the inner diameter of the stent frame.
However, regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of either the arches or the inner diameter of the stent frame since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art, but is rather recognized in the art to be an optimizeable dimension which is chosen specifically by an endovascular cardiologist to fit a patient specifically. Notably, the size of the inner diameter of the frame is chosen to fit the desired size of the annulus of the patient, and the size of the arches, which simply cover the commissure posts of the stent, are necessarily much smaller in dimension than the diameter. Discovering the optimum or workable ranges for the diameter and height thus involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 19 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the leaflet material is a bioprosthetic (porcine or pericardium) material ([0112]).
Regarding claim 20 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the leaflet material has a three dimensional curvature (the material is folded into a three-dimensional curvature [0123]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277, Bradio ‘839, and Conklin as is applied above further in view of Wrobel et al. (US 20160235561 A1) hereinafter known as Wrobel.
Regarding claim 15 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 14 substantially as is claimed,
but is silent with regards to the polymer being linear low density polyethylene.
However, regarding claim 15 Wrobel teaches wherein a tubular prosthetic stent structure includes a covering of linear low density polyethylene (LLDPE). Bradio ‘277 and Wrobel are involved in the same field of endeavor, namely prosthetics for positioning within a blood-carrying body lumen. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the Combination so that it comprises LLDPE since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277, Bradio ‘839, and Conklin as is applied above further in view of Zhang (US 20100249915 A1).
Regarding claim 16 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 13 substantially as is claimed,
but is silent with regards to the leaflet material comprising hyaluronic acid.
However, regarding claim 16 Zhang teaches wherein heart valves include cover materials comprising hyaluronic acid ([0197]). Bradio ‘277 and Zhang are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the Combination so that it comprises hyaluronic acid such as is taught by Zhang since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277, Bradio ‘839, and Conklin as is applied above further in view of Peterson et al. (US 20180021129 A1) hereinafter known as Peterson.
Regarding claim 17 the Bradio ‘277 Bradio ‘839 Conklin Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the stent frame has a height and an inner diameter (this is inherent),
but is silent with regards to the ratio.
However, regarding claim 17 Peterson teaches the ratio of an aortic valve ([0177]) height to diameter lies between 0.5-1.5 ([0015]). Braido ‘277 and Peterson are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed optimize the value of the ratio of the height to diameter of the valve of the Bradio ‘277 Braido ‘839 Conklin Combination such as is taught by Peterson since it has been held that discovering the optimum or workable ranges for the diameter and height involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. The Examiner notes that this value is distinctly limited by nature as the size of a native aortic valve and the size of a heart is generally consistent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/26/22